ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-323, concluding that BRIAN D. SOLOMON of STATEN ISLAND, NEW YORK, who was admitted to the bar of this State in 1992, should be reprimanded for violating RPC 5.5(a) and Rule 1:21-1 (failure to maintain a bona fide office in New Jersey), and good cause appearing;
It is ORDERED that BRIAN D. SOLOMON is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*225ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.